ORDER
Robert C. Lewis appeals the denial of his 29.15 motion for post-conviction relief based upon ineffective assistance of counsel. The order of the motion court is affirmed.
We have reviewed the briefs and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for the information only, set*373ting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).